DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitations "the microsphere structure" and “the second layer” in line 7.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-8, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (US 2007/0154787 A1-hereinafter Jang) in view of Sasaki (US 2017/0275506 A1).

Regarding claim 1, Jang teaches a finishing tape (Jang sealing tape 420) comprising:
 a first layer formed of a resin and forming a substrate (Jang sealing tape having a first layer 421 made of a polyolefin material such as polyethylene, polypropylene or polyimide all of which are forms of polymer resin material) ; and
	a second layer formed on at least one side of the first layer (Jang coating layer 422 Figure 4 formed on one side of the material 421).

	Jang further teaches wherein the coating layer absorbs the electrolyte which causes swelling to prevent the electrode assembly 410 from floating or rotating in the can (Jang [0058]). Jang fails to teach wherein the coating layer 422 includes a microsphere structure in which a shell formed a thermoplastic resin and an encapsulating member encapsulated by the shell and including hydrocarbon.

Sasaki discloses an adhesive composition for an electrochemical device in which a sealing tape swells when in an electrolytic solution and thus Sasaki is analogous with Jang. Sasaki teaches an adhesive layer obtaining organic particles having a core-shell structure including a core portion containing a hydrocarbon such as 1,3-butadiene or isoprene (Sasaki [0063]) and a shell portion made of a thermoplastic resin (Sasaki [0063] and [0089] monomer for the shell portion can be the same as the possible monomers listed for the core, in this case styrene is used as it is a thermoplastic resin and can be used as the shell or the core) that each have a specific degree of swelling in an electrolysis solution such as to secure the electrode assembly to the casing using the adhesive layer to display excellent electrical characteristics for the battery (Sasaki Figure 1 core portion 110, shell portion 120 making up organic particle 100; [0010]).
Therefore, it would have been obvious to a skilled artisan before the effective filing date to incorporate the organic particles having the core-shell structure into the coating layer 422 of Jang such the coating layer has an additional adhesive component that will provided a better adhesion of the electrode assembly to the casing to create a battery with excellent electrical characteristics. Both the coating layer of Jang and the organic particles of Sasaki swell when electrolyte is added therefore the particles of Sasaki would still function the same way in the battery of Jang.


Regarding claim 2, modified Jang teaches all the claim limitations of claim 1. Sasaki further teaches wherein the organic particles have a specific core-shell structure including a core portion made of a hydrocarbon and a shell portion made of a thermoplastic resin that each have a specific degree of swelling in the electrolysis solution (Sasaki[0010]). The electrolysis solution has a lithium salt for example LiPF6, LiBF4, LiClO4, as well as other salt options and can contain an organic solvent (Sasaki [0163-0164]). The battery of Jang teaches of a general electrode and does not go into detail the components of the electrode.

Regarding claim 3, modified Jang teaches all the claim limitations of claim 2. Sasaki further teaches wherein the electrolytic solution includes a non-aqueous organic electrolytic solution having a lithium salt for example LiPF6, LiBF4, LiClO4, as well as other salt options and contains an organic solvent (Sasaki [0163-0164]). The electrolyte of Sasaki can be used in the battery of Jang as Jang fails to disclose a specific electrolyte and the electrolyte of Sasaki is similar to the non-aqueous electrolyte of Jang. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Regarding claim 5, modified Jang teaches all the claim limitations of claim 1. Sasaki further teaches wherein the diameter of the organic particle has a volume average particle diameter of 0.1 micrometers to 1 micrometer (Sasaki [0049]), however, the degree of swelling in the electrolysis solution is between a factor of 5 and 30 (Sasaki [0032]). Therefore, a range of 0.5 micrometers to 30 micrometers appears to be possible and would be obvious in view of a skilled artisan. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 6, Jang discloses a secondary battery comprising:
a casing having an internal space (Jang Figure 1, can 130);
an electrode assembly inserted into the casing with an electrolyte (Jang Figure 1, [0007] can accommodates the electrode assembly and electrolyte);
a finishing tape covering the electrode assembly and undergoing a volumetric expansion when reacting with the electrolyte (Jang Figure 1- Figure 4, sealing tape 120, 420; [0015] sealing tape absorbs an electrolyte and swells); and
a cap plate coupled to an upper portion of the casing and sealing the casing (Jang Figure 1, cap assembly 150),
Jang further teaches wherein the coating layer absorbs the electrolyte which causes swelling to prevent the electrode assembly 410 from floating or rotating in the can (Jang [0058]). Jang fails to teach wherein the coating layer 422 includes a microsphere structure in which a shell formed a thermoplastic resin and an encapsulating member encapsulated by the shell and including hydrocarbon.

Sasaki discloses an adhesive composition for an electrochemical device in which a sealing tape swells when in an electrolytic solution and thus Sasaki is analogous with Jang. Sasaki teaches an adhesive layer obtaining organic particles having a core-shell structure including a core portion containing a hydrocarbon such as 1,3-butadiene or isoprene (Sasaki [0063]) and a shell portion made of a thermoplastic resin (Sasaki [0063] and [0089] monomer for the shell portion can be the same as the possible monomers listed for the core, in this case styrene is used as it is a thermoplastic resin and can be used as the shell or the core) that each have a specific degree of swelling in an electrolysis solution such as to secure the electrode assembly to the casing using the adhesive layer to display excellent electrical characteristics for the battery (Sasaki Figure 1 core portion 110, shell portion 120 making up organic particle 100; [0010]).
Therefore, it would have been obvious to a skilled artisan before the effective filing date to incorporate the organic particles having the core-shell structure into the coating layer 422 of Jang such the coating layer has an additional adhesive component that will provided a better adhesion of the electrode assembly to the casing to create a battery with excellent electrical characteristics. Both the coating layer of Jang and the organic particles of Sasaki swell when electrolyte is added therefore the particles of Sasaki would still function the same way in the battery of Jang.

Regarding claim 7, modified Jang teaches all the claim limitations of claim 6. Sasaki further teaches wherein the electrolytic solution includes a non-aqueous organic electrolytic solution having a lithium salt for example LiPF6, LiBF4, LiClO4, as well as other salt options and contains an organic solvent (Sasaki [0163-0164]). The electrolyte of Sasaki can be used in the battery of Jang as Jang fails to disclose a specific electrolyte and the electrolyte of Sasaki is similar to the non-aqueous electrolyte of Jang. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Regarding claim 8, modified Jang teaches all the claim limitations of claim 6. Jang teaches a finishing tape (Jang sealing tape 420) comprising:
 a first layer formed of a resin and forming a substrate (Jang sealing tape having a first layer 421 made of a polyolefin material such as polyethylene, polypropylene or polyimide all of which are forms of polymer resin material) ; and
	a second layer formed on at least one side of the first layer (Jang coating layer 422 Figure 4 formed on one side of the material 421).
	Jang further teaches wherein the coating layer absorbs the electrolyte which causes swelling to prevent the electrode assembly 410 from floating or rotating in the can (Jang [0058]). Jang fails to teach wherein the coating layer 422 includes a microsphere structure.

Sasaki discloses an adhesive composition for an electrochemical device in which a sealing tape swells when in an electrolytic solution and thus Sasaki is analogous with Jang. Sasaki teaches an adhesive layer obtaining organic particles having a core-shell structure including a core portion and a shell portion that each have a specific degree of swelling in an electrolysis solution such as to secure the electrode assembly to the casing using the adhesive layer to display excellent electrical characteristics for the battery (Sasaki Figure 1 core portion 110, shell portion 120 making up organic particle 100; [0010]).
Therefore, it would have been obvious to a skilled artisan before the effective filing date to incorporate the organic particles having the core-shell structure into the coating layer 422 of Jang such the coating layer has an additional adhesive component that will provided a better adhesion of the electrode assembly to the casing to create a battery with excellent electrical characteristics. Both the coating layer of Jang and the organic particles of Sasaki swell when electrolyte is added therefore the particles of Sasaki would still function the same way in the battery of Jang.

Regarding claim 10, modified Jang teaches all the claim limitations of claim 8. Sasaki further teaches wherein the diameter of the organic particle has a volume average particle diameter of 0.1 micrometers to 1 micrometer (Sasaki [0049]), however, the degree of swelling in the electrolysis solution is between a factor of 5 and 30 (Sasaki [0032]). Therefore, a range of 0.5 micrometers to 30 micrometers appears to be possible and would be obvious in view of a skilled artisan. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claims 11 and 12, modified Jang teaches all the claim limitations of claim 4 and 9 respectively. Sasaki teaches of an organic particle containing a microsphere structure having a core portion 110 and a shell portion 120 (Sasaki [0041] and Figure 1). Sasaki shows in Figure 1 and described in [0040] that the shell portion only partially covers the outer surface of the core portion, however, Sasaki further teaches that the core portion can completely cover the shell portion, but due to the pores in the shell portion Sasaki would consider it to only partially cover the core portion (Sasaki [0040]). Although, Sasaki does not show an embodiment wherein the shell completely covers the core portion, Sasaki would render it obvious as Sasaki discloses that the pores within the shell portion would allow for electrolyte to pass between the inside and outside of the shell portion. This is consistent with Applicant’s shell portion. Applicant’s shell portion covers the entirety of the encapsulating member, however, [0045] of the instant specification teaches wherein electrolyte penetrates into the shell and into the encapsulating member. This indicates that the shell portion of the instant invention contains a porosity allowing for electrolyte to penetrate the shell. Therefore, the teaching of Sasaki of having the shell completely cover the core portion while still allowing for electrolyte to penetrate due to the pores of the shell is consistent with applicant’s disclosure and would render the claim limitations of claim 11 and 12 as obvious.

Regarding claims 13 and 14, modified Jang teaches all the claim limitations of claim 3 and 7 respectively. Sasaki further teaches wherein the lithium salt is selected from at least on of LiPF6, LiBF4, LiClO4 (Sasaki [0163-0164]). The electrolyte of Sasaki can be used in the battery of Jang as Jang fails to disclose a specific electrolyte and lithium salt and the electrolyte and lithium salt of Sasaki is similar to the non-aqueous electrolyte of Jang. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Response to Arguments
Applicant's arguments filed 07/12/2022 have been fully considered but they are not persuasive. 
Applicant argues that the amended claims over the prior art because (a) the encapsulating member is not taught by Sasaki so Sasaki cannot be used to teach wherein the encapsulating member encapsulated by the shell and includes hydrocarbon, and (b) that the modification of the previous office action cannot be done because “chemistry is a complex art.”
Argument (a) is not persuasive as Sasaki teaches the core portion that is surrounded by the shell. All that is required by the claim is that a shell made of thermoplastic resin covers an encapsulating member. Therefore, the core portion reading as the encapsulating member is encapsulated by the thermoplastic resin, see Sasaki [0040]. Applicant does not require that the encapsulating member encapsulates a particular material or is hollow, only that it is covered with the shell and this is obvious in view of Sasaki.
Argument (b) is not persuasive as Applicant is arguing a general allegation without specifics. Applicant states that chemistry is a complex art without applying this statement to the claims or cited art. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J FRANCIS/Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727